Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: at [0026], line 8, “protects” should be “protect”.  Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  a period should be provided after rail on line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations "the supply compartment" in line 7, “product” in lines 8 and 9, “a hinge portion” in line 16, and “the foldable rail” in line 17.  There is insufficient antecedent basis for these limitations in the claim. For “a hinge portion” in line 16, “a hinge portion” is previously recited (line 12) for the first foldable rail assembly and perhaps “a second hinge portion” should instead be recited. For “the foldable rail” in line 17, “the second foldable rail” should perhaps be recited. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge et al. (2016/0095276) in view of Roth et al. (2016/0201293). 
Roberge et al. (2016/0095276) discloses an agricultural product delivery applicator for delivering particulate product to a field as recited, the applicator comprising: 
a bin (FIG.1) to hold the product, the bin including a front, a back opposite the front, a first side between the front and back, and a second side between the front and back, the first side having a first length and the second side having a second length; a pneumatic conveying system to provide an airflow; a metering system (abstract) operably connected between the supply compartment and the pneumatic conveying system, the metering system to meter product with the airflow to result in a mixed flow of airflow and product;
the first length and second length are the same (claim 2).  
Roberge et al. lack a rail system as recited. 
Roth et al. (2016/0201293) teach a rail system comprising a first foldable rail assembly comprising a first foldable rail (40) rotatable between a first, down position and a first, up position, and a hinge portion (inherent) fastening the foldable rail to the first side,
the first foldable rail having a first railing with a third length, 
a second foldable rail assembly comprising a second foldable rail (40) rotatable between a second, down position and a second, up position, and a hinge portion fastening the foldable rail to the second side, 
the second foldable rail having a second railing with a fourth length, 
It would have been obvious to one of ordinary skill in the art to have provided Roberge et al. with the rail system taught by Roth et al. for safety. 
Roberge et al., as modified, lack the fourth length being greater than fifty percent of the first length and the third length being less than fifty, forty, and thirty percent of the first length.
It would have been obvious to one of ordinary skill in the art to have modified the lengths of the first and second railings as recited as an obvious design expedient based on user desired size characteristics and desired safeguards. 
Since applicant has not disclosed that having the railings length at these values solves any stated problem or is for any particular purpose, and it appears that railings of different lengths would perform equally well.
The choice to modify the length is deemed to have been an obvious design choice and changing the lengths would not change the use of the device or produce an unexpected result.
In addition, if a claimed range and a prior art range do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, then there would be a prima facie case of obviousness and the set value in the claimed range is not deemed critical or inventive (MPEP 2144.05).  Furthermore, there is no evidence of criticality of the claimed range.  Moreover, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). See also MPEP 2144.05 II. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge et al., as modified, in view of Greenwood (4613155). 
For claim 8, Roberge et al. lack a ladder coupled to the front of the bin, the ladder being coupled closer to the first side and further from the second side, a feature taught by Greenwood as seen with ladder (82). 
It would have been obvious to one of ordinary skill in the art to have provided a ladder as taught by Greenwood for the bin of Roberge et al. in order to allow ease of access to a top thereof.   

Claims 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge et al., as modified above. 
For claims 5-7 and 9-11, Roberge et al., as modified, lacks the specific positioning of the first and second rails. However, it would have been obvious to one of ordinary skill in the art to have modified the placement and positions of the rails as an obvious design expedient based on desired user safeguards and since applicant has not disclosed that the specific positioning thereof solves any stated problem or is for any particular purpose. It appears that different configurations for the railings would perform equally well. The choice to modify would not change the use of the device or produce an unexpected result.

Claim 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge et al., as modified above in view of either Orscheln et al. (2018/0044985) or alternatively Anderson et al. 
Roberge et al., as modified, lacks the ladder including a first and second extension rail. 
Orscheln et al. and Anderson et al. (2011/0253478) both teach the use of extension rails for ladders. Specifically, Orscheln et al. teaches a ladder with first and second extensions (85,85) as is evident from at least FIG.2 while Anderson et al. includes both first and second extension members (31,31, FIG.1). 
It would have been obvious to one of ordinary skill in the art to have provided Roberge et al., as modified, with extension rails as taught by either Orscheln et al. or Anderson et al. in order to allow for additional grip and security while ascending and descending the ladder. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gemme et al. (2019/0061629) includes pole member (170, FIGS.1,5) as an extension for a ladder. Likewise, Rolson (6003633) shows a singular extension handrail (40).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616